Case 1:20-cv-01002-RJJ-SJB ECF No. 10, PageID.137 Filed 12/01/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


STACEY HILTON, et al.,

               Plaintiffs,
                                                             File No: 1:20-CV-1002
v.
                                                             HON. ROBERT J. JONKER
ANN MEISCH,

               Defendant.
                                 /


              ORDER SETTING DEADLINE FOR CLOSING DOCUMENTS
        The Court was advised by plaintiffs’ counsel’s office on November 30, 2020, that the parties

have reached a settlement.

        Accordingly, closing documents shall be filed no later than December 28, 2020. If the

closing documents are not presented by that date, and if the parties are unable to show good cause

for the delay and for retaining this case on the Court’s docket, this case will be dismissed without

prejudice and without costs.

        The Rule 16 Scheduling Conference set for December 7, 2020, is adjourned.




Date:    December 1, 2020                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
